Mulroney, J.
(dissenting) — The majority bases its reversal *1323on what it says are contradictory instructions as to the law of self-defense. The majority holds the correct rule is stated in instruction 11 but the court, in a portion of the last sentence of instruction 12, in effect told the jury that it was the duty of defendant to1 retreat before using sufficient force to kill his attacker. The majority admits “the duty to retreat is not mentioned in specific terms” but the court in instruction 12 told the jury the defendant could use force sufficient to kill “if that was the only means of preventing the threatened injury or death” and the majority feels such a. statement must have conveyed the thought to the average juror that defendant had the duty to retreat.
Defendant’s exceptions to instructions, filed by able and experienced counsel for defendant thirty-six days after return of the verdict, do not object to instructions 11 or 12 on the ground asserted and upheld by the majority opinion. These exceptions are too long to quote here in full. However, the essential part of defendant’s exception to instruction 11 is:
“* * * the court told the jury, in substance, that if defendant believed he was in imminent danger of suffering great bodily injury or death at the hands of Sandin, he had the right under the law to’ kill Sandin, if that seemed to be the only means of preventing said injury or death to defendant. This part of the instruction is in conflict with the first part of said paragraph and informs the jury that defendant had to be in imminent danger of suffering great bodily injury or death at the hands of Sandin before he would have the right to kill in self-defense. This does' not correctly state the law of the case because the alleged blow struck by defendant was with the naked fist, and death is not the natural, nor probable, consequence of such blow.”
The exception to instruction 12 refers back to the exception to No1. 11 and continues:
“The court in instruction 12 informs the jury that to justify the taking of a human life on the ground of self-defense, there must be actual and urgent danger from defendant’s standpoint as a reasonably prudent person, and that to justify the taking of a'human life, it must be the only means of .preventing threatened injury or death. This is not a correct statement of the law *1324•applicable to this case, for the reason that the blow alleged to have been struck by defendant was with the naked fist.”
The first clause italicized by me in each of the above quotations refers to the language of the instruction the majority holds would cause the average juror immediately to think defendant was under the duty to retreat, although evidently the instructions conveyed no such thought to able counsel for defendant. In any event, the exceptions to instructions 11 and 12 assert no such ground.
The principal ground of defendant’s objection to each of these instructions is stated in the second clause italicized by me in each of the above quotations. While it is true, as the majority opinion says, defendant contended instructions 11 and 12 are contradictory, he specified in the part of the exceptions quoted above wherein he claimed they are contradictory.
We have held over and over we will not consider an objection to instructions not made in the trial court by proper exceptions thereto. Such decisions include State v. Grigsby, 204 Iowa 1133, 216 N.W. 678; State v. Shearer, 206 Iowa 397, 402, 220 N.W. 13; State v. Woodmansee, 212 Iowa 596, 621, 233 N.W. 725; State v. Davis, 230 Iowa 309, 310, 311, 317, 297 N.W. 274, 277 (“And to be considered the exceptions must specifically and definitely point out the error complained of.”); State v. Dunne, 234 Iowa 1185, 1187, 15 N.W.2d 296; State v. Hofer, 238 Iowa 820, 832, 28 N.W.2d 475, 481.
The objection to the self-defense instructions that the majority finds reversible error is not the same objection that defendant argues in his brief. The defendant sees in prior authorities two rules of self-defense applicable to the situations where defendant uses a deadly weapon and a nondeadly weapon in repelling assaults. This is the statement of his objection: “Instructions No. 11 and No. 12 presented to the jury the rule of self-defense applied to situations where the defendant uses a deadly weapon or force. This was error.” I-will not pursue the objection defendant makes and this is only mentioned to show that the meaning the majority attaches to instruction 12 — that defendant had the duty to retreat — was not readily apparent to defendant’s counsel. And I do not feel the two instructions when read to*1325gether would convey to the average juror the thought that defendant must retreat. We have so often said instructions should be considered as a whole that citation of authority is unnecessary.
The instructions are set out in Division II of the majority opinion. The majority admits instruction 11 states the correct rule of law. There the jury is told defendant being in his place of business “had the right to meet force with force, in order to repel an assault by Sandin, if any.” But defendant must not use more force than “was reasonably necessary under the circumstances as they honestly-appeared to [him] acting as a reasonably prudent man.” The jury is then told that defendant’s belief that he was in imminent danger of suffering injury or- death at the hands of Sandin must be judged from defendant’s “standpoint alone” and as the circumstances “honestly appeared to him” and he could kill “if that seemed to be the only means of preventing such injury or death.”
As the majority holds, this instruction 11 correctly stated the law of self-defense applicable to the case. It starts with the general statement that defendant, because he is in his place of business, can meet force with force. It goes on to tell the extent of force defendant could use. The extent is to be judged from the circumstances from “defendant’s standpoint” acting “as a reasonably prudent person under the circumstances” and the force can extend to killing “if that seemed to be the only means of preventing such injury or death.” Instruction 12 is merely further explanation and definition of the above terms- They all appear again in instruction 12 and the jury is warned they need not find that danger existed in fact and that the inquiry is not whether the harm actually was intended by the assailant. The jury is told defendant “is not required to draw nice calculations”, he could act on “appearance of impending danger” and in effect the jury is told the force he could use to resist force Could be the supreme force, to kill, if the appearance of impending danger appeared to defendant, acting as a reasonably prudent person under the circumstances, to be the only means of preventing the threatened injury or death. .
I think instruction 12 is correct and not contradictory, to instruction 11. The entire instruction deals with the force defendant can use and the necessity that will justify its use. *1326The words “only means of preventing the threatened injury” appear in both instructions and in each they refer to the supreme necessity that will 'justify supreme force. As some courts have expressed it: “The right to kill in self-defense begins where the necessity begins and ends where the necessity ends.” 40 C.J.S., Homicide, section 115, page 986; People v. Giacalone, 242 Mich. 16, 217 N.W. 758; Wharton on Homicide, Third Ed., 378-382. I feel the jury in the two instructions was told defendant could meet force with force, but to justify the use of supreme force to kill it had to appear to defendant, acting as a reasonably prudent man, that this was the only means that would repel the force Sandin was directing against him. In other words, the circumstances had to show the necessity to kill to save defendant from a real or apparent danger. It seems to me the majority puts a strained construction on the language when it says “only means of preventing the threatened injury” means defendant must retreat.
The case of State v. Lebeck, 197 Iowa 973, 974, 196 N.W. 6, is much in point. There the complaint was to an instruction which stated in part: “ * * and there was apparently, so far as shown by the evidence, no other way of escaping such apparent peril to her life, or person except taking the life of said Boken, and if, under such circumstances and to escape such imminent peril, she took the life of said Boken, then her action in so doing was justifiable on the ground of self-defense.’ ”
The specific complaint was that the homicide took place in defendant’s home, and the use of the verb “to escape” was equivalent to the verb “to retreat”. or “to flee” and defendant being under no duty to retreat the instruction was erroneous. This court, speaking through Justice Evans, conceded that the verb “to escape” could have the meaning “to flee” but as used in the instruction it meant “to avert or to avoid” and, given 'the latter meaning, it was a correct statement of the law. If a duty to retreat cannot be attached to the words “no other way of averting or avoiding such apparent peril” then surely such a duty to retreat cannot attach to such words as “the only means of preventing the threatened injury or death.”
Almost the very words of instruction 12 on which the majority bases the reversal were approved in State v. Norton, 227 *1327Iowa 13, 18, 286 N.W. 476, 479. There instruction 7 told the jury “ ‘But before one is justified in taking Ufe in self-defense, it must be, or It must reasonably appear to be, the only means of saving one’s own life, or of preventing great bodily injury.’ ” (Italics supplied.)
The facts do not appear in the above opinion and the objection asserted was to the phrase “justified in taking life.” But in discussing the instruction we said: “The court told the jury the circumstances under which a defendant would be justified in defending himself to the extent of taking the life of his assailant * *
We recognized that the phrase “only means” referred to the necessity that would justify the extent of force used. That is what the same phrase means in instruction 11 and in instruction-12 in the instant case. That is the meaning that I feel was conveyed to the average juror. The general statement of the rule given at the outset that defendant pleading self-defense can meet force with force demands explanation. He cannot meet real or apparent slight force with force sufficient to kill. Force, to the extent of taking life, can be justified when it appears to defendant that is the only means of preventing the threatened injury 'or death. Since death was the result of defendant’s force the court was under a duty to tell the jury the circumstances which would justify defendant’s exertion of such force. There may be other ways of stating these-necessary circumstances that must be present. In the Lebeck case, where as here there was no- duty to retreat, we in effect placed our stamp of approval on such language as “no other way of escaping such apparent peril” or “no other way of averting such apparent peril” or “no- other way of avoiding such apparent peril.”. In effect we there held such phrases would not convey to the average juror that the court was saying the defendant had the duty to rétreat. Here the majority says “only means of preventing the threatened injury” surely conveyed to- the average juror that the court was saying the defendant had the duty to retreat. It does not clearly appear that the phrase conveyed any such thought of duty to- retreat to defendant’s able counsel. To me it is perfectly apparent that these words in the two instructions express the necessity that *1328must be present before force sufficient to kill can be exerted by one pleading self-defense in a homicide ease.
I would affirm.
Oliver, C. J., and Garfield and Mantz, JJ., join in this dissent. e